            Case 9:19-bk-09677-FMD           Doc 89     Filed 01/21/20     Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:

Bruce E. Bozzi, Sr.                                       Case No. 9:19-bk-09677-FMD
                                                          Chapter 7

      Debtor.
_________________________/

                           UNITED STATES TRUSTEE'S OBJECTION
                          TO TRUSTEE'S AMENDED MOTION TO SELL

           On an expedited basis, the Trustee, Robert E. Tardif, Jr, seeks to sell the estate’s

one-half interest in real property located in East Hampton, New York to a trust, the

“owners/beneficiaries” of which, the Trustee understands to be the son and son-in-law

of the Debtor.

           The United States Trustee for Region 21, Nancy J. Gargula, by and through her

undersigned counsel and pursuant to 11 U.S.C. § 363, hereby objects to the Trustee’s

Amended Motion to Sell Property of the Estate Free and Clear of Purported Liens and

Interests (Doc. 84) (the “Motion”) for the following reasons:

           1.       The Trustee seeks to sell the estate’s one-half interest in real property

located in the East Hampton, New York for $5,000,000 to 37 Cottage Avenue Trust

(“Cottage Trust”). 1 Mr. Tardif understands that the Debtor’s son and son-in-law are the

“owners/beneficiaries” of the Cottage Trust.


1
    See Motion, par. 3.
         Case 9:19-bk-09677-FMD             Doc 89     Filed 01/21/20       Page 2 of 5




        2.      Ordinarily, parties in interest are entitled to twenty-one days’ notice of

any proposed sale of property of the estate. 2 The applicable rules for notice of motions

to sell or use estate property out of the ordinary course of business under 11 U.S.C. §

363(f) are Federal Rules of Bankruptcy Procedure 9013 and 2002(a)(2), which provide

that the debtor shall give all creditors at least 21 days’ notice by mail of a proposed use

of property of the estate other than in the ordinary course of business, but there is an

exception where the court “for cause shown shortens the time or directs another method

of giving notice.” 3 The Trustee offers no evidence that the property is declining in

value or that the purchaser is likely to lose interest.

        3.      Meanwhile the Trustee proposes less than ordinary notice on a sale to an

insider. “A sale to insiders is fundamentally different from a sale at arms-length. In an

arms-length transaction, the asset's exposure to the marketplace insures that the price is

reasonable.” 4 Insider sales warrant heightened scrutiny for fairness. 5 The Court should

be resistant to abbreviating the sales process where the “owners/beneficiaries” appear to

be related to the Debtor. Where a sale has not been fully vetted in the open market,

section 363 envisions an auction type process where a bid is subject to bigger and better

offers. The truncated process hinders the ability of the estate to market the property for

competing offers.




2
  See Fed. R. Bank. P. 6004(a) and Fed. R. Bank. P. 2002(a)(2)
3
  See In re Magleby, No. 2:16-bk-15322-RK, 2016 Bankr. LEXIS 3872, at *4-5 (Bankr. C.D. Cal. Oct.
31, 2016).
4
  Ehrenberg v. Roussos (In re Roussos), 541 B.R. 721, 730 (Bankr. C.D. Cal. 2015)
5
  Ehrenberg, 541 B.R. at 730.
            Case 9:19-bk-09677-FMD              Doc 89       Filed 01/21/20   Page 3 of 5




           4.       The Motion fails to identify the source of the funds that will be used to

purchase the property. The Trustee states in his Motion, “The proposed purchaser has

attested that the funds being used to purchase the property do not originate directly or

indirectly from the Debtor.” 6 The Trustee does not identify who associated with the

Cottage Trust made this attestation and whether there is any other evidentiary support

for that attestation.

           5.       The concern for understanding the source of the funds is not only to

assure that property of the estate is not used to make or support the purchase, but in

order to evaluate the Cottage Trust’s ability to close. The motion does not address the

ability of the buyer to close. Indeed, the motion does not indicate the existence of a

good faith deposit, which could serve to ensure a closing.

           6.       The motion fails to attach the sales contract. 7 Fed. R. Bank. P.

2002(c)(1) requires disclosure of the terms and conditions of the proposed sale.

Attachment of the contract insures disclosure of all of the terms.

           7.       Courts give trustees considerable deference in the exercise of their

business judgment. This sale may well be in the best interest of the estate. However,

the Motion itself fails to state a satisfactory case for the truncated process under the

facts of this case.




6
    See Motion, par. 3.
7
    The Trustee provided a copy of the contract to the undersigned.
        Case 9:19-bk-09677-FMD         Doc 89     Filed 01/21/20    Page 4 of 5




       WHEREFORE, the United States Trustee respectfully requests that the Court

sustain her objection, deny the Motion grant such other and further relief as the Court

may deem appropriate.


                                            Respectfully submitted,
                                            NANCY J. GARGULA
                                            United States Trustee--Region 21

                                            By: /s/BENJAMIN E. LAMBERS
                                                Benjamin E. Lambers
                                                Trial Attorney
                                                Fla. Bar No. 774197
                                                501 E. Polk Street, Suite 1200
                                                Tampa, FL 33602
                                                (813)228-2000
                                                (813)228-2303--facsimile
                                                Ben.E.Lambers@usdoj.gov
        Case 9:19-bk-09677-FMD          Doc 89    Filed 01/21/20    Page 5 of 5




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing United States
Trustee's Objection to the Debtor’s Motion for Authority to Sell has been sent by
electronic or regular U.S. Mail to the parties listed below on or before January 22,
2020.

Bruce E. Bozzi, Sr.
Mary Ann Bozzi
2161 Gulf of Mexico Drive
Longboat Key, FL 34228

Robert A. Schatzman
Gray Robinson, P.A.
333 S.E. 2nd Avenue, Suite 3200
Miami, FL 33131

Robert E Tardif, Attorney for Trustee
Post Office Box 2140
Fort Myers, FL 33902
                                            /s/BENJAMIN E. LAMBERS
                                                  Attorney
